Citation Nr: 0736258	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  07-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for left ear high 
frequency hearing loss.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  As will be discussed more thoroughly in the body of 
the remand below, the Board has recharacterized the issue of 
entitlement to service connection for fibromyalgia to include 
as secondary to her service-connected lumbar spine 
degenerative disc disease to more accurately reflect the 
veteran's intentions.  

In April 2007, the veteran presented testimony at a personal 
hearing conducted at the Little Rock RO before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the veteran's claims folder.

In an April 2007 statement, the veteran withdrew her appeal 
on the issue of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine.  As such, this 
issue is not before the Board for appellate review.  
38 C.F.R. § 20.204.

The issues of entitlement to an increased evaluation for left 
ear high frequency hearing loss and entitlement to service 
connection for fibromyalgia are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

left ear high frequency hearing loss.

During her April 2007 hearing, the veteran testified that she 
felt her hearing had gotten worse since her last VA 
examination in December 2005.  Additionally, she contended 
that the VA examination was inadequate because the 
examination took place in a soundproof room, which does not 
reflect how her hearing is affected in her day to day life.  
To the extent that the veteran claims that her hearing has 
gotten worse since her VA examination in December 2005, the 
Board notes that there are no other treatment records in her 
claims file that address her current level of left ear 
hearing loss.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
because the veteran asserts that her left ear hearing loss 
has increased in severity since her last VA examination in 
December 2005 and there are no more recent audiological 
findings of record, a remand is necessary to evaluate the 
current severity of the veteran's left ear hearing loss.  

2.  Entitlement to service connection for fibromyalgia.

During her April 2007 hearing, the veteran testified that she 
believed her fibromyalgia began when she was struck in her 
lower back with an engine in April 1977.  She was 
hospitalized at that time and was treated with injections to 
her lower back, muscle relaxers, and pain pills.  Towards the 
end of her period of hospitalization, the veteran testified 
that she started to feel burning spots in her lower back and 
hips when these areas were touched.  The veteran contended 
that this was when her fibromyalgia began, but at that time 
the medical professionals were not calling it fibromyalgia 
but instead were treating it as inflammation of the joints.  
Additionally, the veteran contended that in July 1981 when 
she gave birth to her son, the inflammation in her joints 
expanded from her back to the trigger joints all over her 
body, even at the base of her skull.  In 1984, the veteran 
went to a VA medical facility and the doctor told her she had 
tendonitis in her bicep area and inflammation in her SI 
(sacral iliac) joints and she was given an inflammatory 
medicine.  The veteran contended that she did not seek 
further treatment because she was told it was inflammation 
and the only treatment available was inflammatory medication.  

The VA treatment records reflected that the veteran was 
diagnosed with fibromyalgia in September 2003.

The veteran's service medical records contain documentation 
of complaints of low back pain beginning in February 1977 and 
continuing throughout her period of service which ended in 
August 1980.  In this regard, her first record of low back 
treatment was in February 1977 at which time she was admitted 
to the hospital for treatment from February 22nd to the 28th.  
The diagnosis was low back pain of an unknown etiology.  From 
April 28th to May 12th 1977, the veteran was hospitalized 
after being struck in the back by a four-wheeled tractor on 
April 8, 1977, and then having been involved in a motor 
vehicle accident on April 22, 1977.  The diagnosis was low 
back pain of an unknown etiology.  The veteran continued to 
complain of low back pain and was admitted to the hospital 
for treatment from approximately October 6th to the 31st 1977.  
The diagnosis was chronic mechanical low back pain.  The 
diagnosis was chronic low back pain, probably of mechanical 
origin, due to disc degeneration with no evidence of 
neurological involvement.  The veteran continued to seek 
treatment for her back after that hospitalization.  A 
January-February 1978 Clinical Record reflected that the 
veteran was hospitalized from January 19th to February 2nd.  
The veteran contended that she had progressively increased 
low back pain and a gradual onset of pain in her right 
posterior thigh and decreased sensation in her right leg 
since April 1977.  The diagnosis at that time was low back 
pain.  A May 1980 treatment entry reflected that the veteran 
had a three year history of low back pain that was dull and 
constant but recently the pain became sharp and radiated to 
the right lower extremity (RLE).  Examination revealed a 
tender L5-sacral area and bilateral paravertebral area and 
left SI joint with sensory slightly decreased at the left L3 
to S1.  The impression was low back pain with sciatica.  On 
her July 1980 separation examination and report of medical 
history, the veteran had a painful sacral spine upon 
palpation.  

The Board notes that in an October 1980 rating decision, the 
veteran was service-connected for lumbar spine degenerative 
disc disease effective from August 22, 1980.  

Based on the forgoing, as it appears from the veteran's 
contentions that she is claiming her fibromyalgia developed 
at the time of her back injury in April 1977 and expanded 
from her back to her whole body in approximately July 1981, 
the Board concludes that a remand is necessary for a VA 
examination in order to determine whether the veteran's 
fibromyalgia originated in service or is related on a 
secondary basis to her service-connected lumbar spine 
degenerative disc disease.  The Board notes that, in addition 
to the establishment of service connection under section 
3.310(a) on a secondary basis for a non-service-connected 
disability which is proximately caused by a service-connected 
disability, a veteran may be compensated, where a 
service-connected disability aggravates a 
nonservice-connected condition, for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Concerning 
this, temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In addition, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been provided 
any notice of 38 C.F.R. § 3.310.  Therefore, the Board finds 
it necessary to remand the veteran's claim so that the RO may 
address in the first instance the applicability of these 
revisions to her claim.
Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran at which VA facility 
and during what approximate time frame in 
1984 she was told by a physician she had 
inflammation in her SI joints.  If she 
provides this information, please obtain 
the treatment records.  

2.  The AMC/RO should send the veteran a 
notice letter in connection with her 
claim for service connection for 
fibromyalgia, to include as secondary to 
service-connected lumbar spine 
degenerative disc disease.  The letter 
should inform her of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform her 
about the information and evidence that 
VA will seek to provide; (3) inform her 
about the information and evidence she is 
expected to provide; and (4) ask her to 
provide any evidence in her possession 
that pertains to the claim.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions she is 
claiming the disability is secondary to.  
The veteran should also be informed of 
the requirements for establishing 
secondary service connection under both 
the old and the new version of the 
regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) (2007).

3.  After the development in 1 and 2 has 
been undertaken, please schedule the 
veteran for a VA examination to evaluate 
her fibromyalgia.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical 
records, VA treatment records, and 
any additional reports obtained on 
remand, the examiner should 
determine if the veteran has 
fibromyalgia.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  

b.  The examiner should render an 
opinion as to the likelihood 
(likely, unlikely, at least as 
likely as not) that the veteran's 
fibromyalgia is a result of a 
disease or injury during service 
(October 1974 to August 1980).  The 
Board is particularly interested in 
the relationship between the 
veteran's in-service back injuries 
and fibromyalgia.  

c.  Further, the examiner should 
opine as to the relationship, if 
any, between fibromyalgia and her 
service-connected lumbar spine 
degenerative disc disease.  Again, 
any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with 
the claims file, and to comment as 
to whether it is at least as likely 
as not that the veteran's current 
fibromyalgia is either caused by or 
permanently aggravated by her 
service-connected lumbar spine 
degenerative disc disease.  To the 
extent possible, the examiner should 
opine whether the veteran's 
fibromyalgia was either (a) 
proximately caused by or (b) 
proximately aggravated by her lumbar 
spine degenerative disc disease, 
and, if so, to what degree.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it 
is important "that each disability 
be viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must 
be made available to the examiner 
for review.

The examiner should review the 
veteran's service medical records in 
their entirety and pay particular 
attention to the February 22nd to 
28th  record of hospitalization and 
diagnosis of low back pain of 
unknown etiology; April 28th to May 
12th 1977 record of hospitalization 
after the veteran was struck in the 
back by a four-wheeled tractor and 
was later involved in a motor 
vehicle accident on April 22, 1977; 
October 6th to the 31st 1977 record 
of hospitalization for chronic low 
back pain, probably of mechanical 
origin, due to disc degeneration 
with no evidence of neurological 
involvement; January 19th to 
February 2nd 1978 record of 
hospitalization wherein the veteran 
contended that she had progressively 
increased low back pain and a 
gradual onset of pain in her right 
posterior thigh and decreased 
sensation in her right leg since 
April 1977; May 1980 treatment entry 
that reflected that the veteran had 
a three year history of low back 
pain that was dull and constant but 
recently the pain became sharp and 
radiated to the right lower 
extremity (RLE) with impression of 
low back pain with sciatica; and 
July 1980 separation examination and 
report of medical history wherein 
the veteran was noted to have a 
sacral spine that was painful to 
palpation.  

4.  The veteran should be scheduled for a 
VA audiological examination to evaluate 
her service-connected left ear high 
frequency left ear hearing loss.  

5.  The veteran must be properly informed 
of her scheduled VA examination, and she 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of her 
failure to report.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  When the development requested has 
been completed, the claims for 
entitlement to service connection for 
fibromyalgia and for entitlement to an 
increased evaluation for left ear high 
frequency hearing loss should be reviewed 
by the RO on the basis of additional 
evidence.  The RO should readjudicate the 
issue of entitlement to service 
connection for fibromyalgia, to include 
as secondary to service-connected lumbar 
spine degenerative disc disease under 
38 C.F.R. § 3.310.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the both the 38 C.F.R. 
§ 3.310 (2006) and 38 C.F.R. § 3.310 
(2007) regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



